Citation Nr: 0935418	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of VA death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1952 to March 
1954.  He died in March 1997.  The appellant seeks 
recognition as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision issued by the RO in 
May 2006 that, in pertinent part, denied surviving spouse 
status on the basis that the appellant did not have 
continuous cohabitation with the Veteran from the date of 
their marriage until his death.  The appellant timely 
appealed.

In March 2009, the appellant testified during a hearing 
before the undersigned at the RO.


FINDINGS OF FACT

1.  The appellant and the Veteran married in October 1952. 

2.  The Veteran died in March 1997. 

3.  Although the appellant and the Veteran remained married, 
but lived apart over the years, the evidence does not 
demonstrate any intent on the part of the appellant to desert 
the Veteran.




CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA death benefits. 38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52-3.54 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through a February 2006 letter, the RO notified the appellant 
of the evidence needed to establish surviving spouse status.  
This document served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
notify, nor the duty to assist, provisions of the VCAA are 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  
In this regard, there is no further assistance that would be 
reasonably likely to assist the appellant in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

VA death pension benefits may be paid to a surviving spouse 
who was married to the Veteran:  (1) one year or more prior 
to the Veteran's death; or (2) for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage; or (3) in the case of Korean conflict Veterans, 
prior to February 1, 1965 (or May 8, 1985, in the case of 
Vietnam era veterans).  38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. § 3.54(a) (2008).

VA Dependency and Indemnity Compensation (DIC) benefits are 
payable to a surviving spouse who was married to the Veteran: 
(1) within 15 years of the end of the period of service in 
which the injury or disease causing the Veteran's death was 
incurred or aggravated; or (2) one year or more; or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. § 1304 
(West 2002); 38 C.F.R. § 3.54(c) (2008).

Consequently, "surviving spouse" status is a threshold 
requirement for both DIC and death pension benefits.  For a 
person to establish recognition as a surviving spouse of a 
Veteran, there must be evidence of a valid marriage to the 
Veteran under the laws of the appropriate jurisdiction.  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The 
validity of a marriage is determined based upon the law of 
the jurisdiction where the parties resided at the time of 
marriage or when the rights to benefits accrued.  38 C.F.R. § 
3.1(j) (2008).  There are various methods in which a valid 
marriage may be established for VA benefit purposes.  See 38 
C.F.R. § 3.205 (2008).  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to a Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the Veteran at the time of the Veteran's death; and (1) who 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the Veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2008).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54 (2008).  

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the Veteran is met when 
there has been a separation, including where the separation 
was due to the misconduct of, or procured by, the Veteran 
without fault of the surviving spouse.  38 C.F.R. § 3.53(a) 
(2008).  Temporary separations which ordinarily occur, 
including those caused for the time being through fault of 
either party, will not break the continuity of the 
cohabitation.  Id.  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b) (2008).  If 
the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the Veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.  

In this case, the appellant contends that she is the 
surviving spouse of the Veteran.  She submitted a marriage 
certificate showing her marriage to the Veteran in October 
1952 in Tennessee, and two statements from others in support 
of her claim.  
In those statements, both individuals, A.B.G. and F.D.B., 
state that the appellant and the Veteran never divorced or 
separated; and that the appellant supported the Veteran until 
his death.  Moreover, the death certificate reflects that the 
Veteran was married at the time of his death, and the 
appellant is shown as his surviving spouse.

There is no indication that the appellant ever remarried, or 
held herself out openly to the public as the spouse of 
another, following the Veteran's death.

The question in this case is whether the requirement of 
continuous cohabitation from the date of marriage to the date 
of the Veteran's death has been met.

The appellant contends that she was not at fault for any 
separation.  In the February 2007 notice of disagreement, the 
appellant indicates that the Veteran was an alcoholic, and 
that he would "go off on binges-sometimes days, sometimes 
weeks."  Although the appellant could not stop the Veteran's 
behavior, she did stay married to him.  The appellant reports 
that she was with the Veteran at his death, and that she took 
care of his burial arrangements.

The Board notes that, in August 1998, the appellant had 
reported that she did not live continuously with the Veteran 
from the date of marriage to the date of death.  She 
indicated at that time that the Veteran drank all the time 
and was an alcoholic, and that he needed to be near the VAMC 
in Nashville, where he was often hospitalized.  The appellant 
explained that she had to work, and that the Veteran would 
stay with his parents in Nashville.  She reported that the 
Veteran would come home, staying weeks or months at a time.

In March 2006, the appellant again reported that she was the 
sole provider and that the Veteran never worked.  She 
reported that, in later years when the Veteran took ill, he 
would go to Nashville and stay with his parents, who helped 
transport the Veteran to and from hospital and doctors' 
visits.  The appellant indicated that they never discussed 
divorce.

In March 2009, the appellant testified that she married the 
Veteran at age 14.  She testified that they lived together, 
but that he would leave.  She testified that the Veteran 
would leave because he had a drinking problem; he would 
"stay gone for a few days, a month or whatever, and come 
back."  She testified that they never legally separated or 
divorced.  The appellant also testified that she took care of 
the Veteran because he never worked a job.
 
The Board notes that, on VA pension eligibility verification 
reports submitted by the Veteran in 1986, 1987, 1988, 1993, 
and 1994; he indicated that he was married, but not living 
with his spouse.  His VA pension award was based solely on 
his own earnings and Social Security benefits.

The evidence of record does not refute the appellant's 
statements that she was not at fault for any separation.  
While the evidence reflects that the parties lived separately 
over the years and remained married, there is no evidence 
demonstrating that the appellant ever had an intent to desert 
the Veteran.  While the evidence suggests that they very well 
may have lived apart for mutual convenience and to allow the 
Veteran to collect pension benefits for more than 10 years 
prior to his death, while not having to declare any income 
from the appellant during that period, there is nothing in 
the record incriminating the appellant in any scheme to 
defraud the Government.  

Accordingly, the Board finds that the regulatory requirements 
have been been, and the appellant is entitled to recognition 
as the Veteran's surviving spouse for purposes of VA death 
benefits.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of VA death benefits is established.  




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


